Judgment affirmed, with costs; no opinion.
Concur: Lottghban, Ch. J., Desmond, Dye, Ftjld and Fboessel, JJ. Lewis and Conway, JJ., dissent and vote for reversal and a new trial upon the ground that there was erroneously received in evidence expert testimony that the window sash involved herein was not so constructed that it could be cleaned from the inside “ within the intendment of the rules and regulations of the Board of Standards and Appeals and of Section 202 of the Labor Law.” (Dougherty v. Milliken, 163 N. Y. 527, 533-534.)